Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), *717rendered November 3, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution presented evidence that the defendant fired three shots at another man, with whom he had argued earlier, and hit an innocent bystander who fell and subsequently died from a gunshot wound. Viewing this evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although there were inconsistencies in the witnesses’ testimony, they were not so significant as to render their testimony incredible as a matter of law (see, People v Punter, 149 AD2d 631). Moreover, upon the exercise of our factual power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, we find that the defendant’s sentence was not excessive. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.